James Burk (Cross
                                                                          Appellant)Appellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 18, 2015

                                       No. 04-15-00313-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                           James Burke JARREAU (Cross Appellant),
                                          Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5552
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        The State filed a notice of appeal challenging the trial court’s order granting appellee’s
motion to quash the indictment. Thereafter, appellee filed his own notice of appeal – making
him a cross-appellant – challenging the fact that the trial court granted his motion only on certain
grounds and not on others. The State has now filed a motion to strike cross-appellant’s brief and
the cross-points therein, arguing this court lacks jurisdiction to consider those points. Pursuant to
this court’s order, cross-appellant filed a response, providing argument and authority that
suggests this court does have jurisdiction. After reviewing the motion and the response, we
ORDER the motion and the response to be carried with the appeal.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court